BALEY, Judge.
Defendant contends that the evidence was insufficient to show an agreement for the distribution of proceeds received from the settlement in the negligence action. The trial court has found as a fact that defendant agreed to accept the settlement and knew that plaintiff was to have $27,485.50 as its part of the settlement. The court also found that defendant agreed to reimburse plaintiff for his pro rata share of the engineering expense.
“Where issues of fact are tried by the court without a jury, the trial judge becomes both judge and jury, and his findings of fact, if supported by competent evidence, are as conclusive on appeal as the verdict of a jury. Coggins v. City of Asheville, 278 N.C. 428, 180 S.E. 2d 149. . . .” McMichael v. Motors, Inc., *30714 N.C. App. 441, 445, 188 S.E. 2d 721, 723. This is true even though there is evidence which would support contrary findings, and even though some incompetent evidence may have been admitted. Cogdill v. Highway Comm. and Westfeldt v. Highway Comm., 279 N.C. 313, 182 S.E. 2d 373; 1 Strong, N. C. Index 2d, Appeal and Error, § 57, pp. 223-241, and cases cited.
It is clear in the instant case that the evidence of plaintiff although sharply disputed by the defendant was sufficient to support the findings of fact of the court. The witness, Perry C. Henson, testified at length about the negotiations for settlement, the agreement for distribution of the proceeds of the settlement, and the understanding of the parties concerning expenses. His version of the facts was accepted by the trial court.
We have examined carefully all assignments of error brought forward by defendant and find them to be without merit.
Affirmed.
Judges Britt and Hedrick concur.